GERARD, J.
By chapter 670 of the Laws of 1907 the commissioner of bridges was authorized to construct and erect a municipal building, with the approval of the board of estimate and apportionment. The act provided that the commissioner of bridges should employ an architect, and that the plans and specifications should be submitted and approved by the board of estimate. The act further provided that the provisions of the charter of the city of New York should apply to the letting and the award of said contract or contracts, and, so far as consistent therewith, to the erection and construction of said building. The plaintiff, suing as a taxpayer, seeks to enjoin the letting of the contracts, alleging: That the charter of the city of New York provides for the enactment of a building rcode, that the board of aldermen did enact a building code, and that the code contained a provision providing for the approval of all plans by the superintendent of buildings, and a further provision that the code should apply to “buildings, both municipal and private”; that the superintendent of buildings has refused to approve the plans of this proposed municipal building, and that therefore no contract for its construction should be let.
. I am of opinion that it was plainly the intent of the Legislature that the approval of the board of estimate was all that was necessary, and that any provision of the charter applicable to the construction and erection should apply, if not inconsistent with the act. It is not claimed that the contract is to be let or the construction proceeded with in violation of any provision of the charter; but it is claimed that the letting is in violation of the provisions of another code of regulations which the charter authorized the board of aldermen to enact. I think the Legislature intended that only the provisions of the charter itself should apply, and that the approval by the board of estimate is sufficient.
Motion denied, with costs. Settle order on notice.